Pope, Judge.
This court having entered a judgment in the above-styled case at 169 Ga. App. 267 (312 SE2d 166) (1983) reversing the judgment of the trial court, and the judgment of this court having been reversed in part on certiorari by the Supreme Court in Sapp v. Solomon, 252 Ga. 532 (314 SE2d 878) (1984), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed in part; reversed in part.


Quillian, P. J., and Sognier, J., concur.